Citation Nr: 1235875	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  04-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for a heart disorder, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a heart disorder. 

In September 2005, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

A January 2006 Board decision reopened the claim for service connection for a heart disorder and remanded that claim for further evidentiary development.  In December 2009, the Board granted service connection for PTSD and again remanded the issue of entitlement to service connection for a heart disorder.  

In May 2012, the Board again remanded this appeal for additional development.  The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The evidence does not confirm that the Veteran had service, or other duty or visitation, in the Republic of Vietnam. 

2.  There is insufficient evidence to show that the Veteran had exposure to Agent Orange or other herbicide agents during his military service. 

3.  The preponderance of the competent and credible evidence does not show that the Veteran's current heart disorder, (coronary artery disease (CAD)), manifested during a period of active duty service.  Nor does the evidence show that this disease was presumptively incurred during a period of active duty or that it is otherwise related to service or any aspect therein, or that it was caused or aggravated by his service-connected hypertension. 


CONCLUSION OF LAW

A heart disorder (CAD) was not incurred in or aggravated by the Veteran's military service, nor may it be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, a July 2002 letter was sent to the Veteran prior to the March 2003 rating decision on appeal, i.e., in the preferred sequence.  This letter informed him of the type of information and evidence required to reopen the claim and to substantiate the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  And, as noted above, the claim was reopened in a January 2006 Board decision.  In a September 2009 supplemental statement of the case he was advised of the downstream disability rating and effective date elements of the service connection claim.  See Dingess/Hartman, supra.   The claim was most recently readjudicated in a July 2012 supplemental statement of the case.

So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, and VA outpatient treatment records, and attempted to verify his claimed service in Vietnam.  VA has also arranged for multiple VA compensation examinations and obtained VA medical opinions regarding the claim.  

Indeed, the Board has repeatedly remanded this case in order to obtain an adequate medical opinion regarding the etiology of the current heart disorder.  The reports of the VA examinations and medical opinions, and the other evidence in the file, contain the findings needed to make this critical determination of causation and properly adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

The Board is therefore satisfied there was compliance with these remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  A Court or Board remand confers upon the appellant the right to compliance with the remand directives, as a matter of law, and the Board itself commits error in failing to ensure this compliance. But the Court also has recognized when it is acceptable to have "substantial", even if not "exact" compliance.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Appeals Management Center (AMC) attempted to obtain the Veteran's records from the Social Security Administration (SSA), but by a statement dated in March 2009, the SSA indicated that the records had been destroyed.  The Veteran was notified of this fact in a September 2009 supplemental statement of the case.

The Board also has considered the Veteran's testimony that he provided during his September 2005 Board hearing.  

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

The Veteran contends that he incurred a heart disorder during service.  The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arteriosclerosis and cardiovascular-renal disease, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If a Veteran was exposed to a herbicide agent (including Agent Orange) during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases are chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma. 38 C.F.R. § 3.309(e) (2011).  The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.; see also 38 C.F.R. § 3.313(a); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).  

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404   (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation). Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  Here, there is no disputing the Veteran has a current heart disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this proof of current disability, there can be no valid claim).  VA medical records reflect that he has been diagnosed with coronary artery disease (CAD).

So resolution of his appeal, instead, turns on whether this current heart disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran has current ischemic heart disease, which is a condition subject to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  However, for the reasons discussed below, the Board finds that the evidence does not show that the Veteran served in the Republic of Vietnam during the Vietnam War (i.e., from January 9, 1962, to May 7, 1975), such that in-service herbicide exposure might be presumed.  38 U.S.C.A. § 1116(a)(1), (f); 38 C.F.R. § 3.307(a)(6) (2011).  

A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange / herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

Although the Veteran asserted in 2010, for the first time, that he went to Vietnam on mail runs from his ship (USS America), the Board finds that this assertion is not verified by the evidence and is not credible.  The evidence demonstrates that the Veteran served in the Navy aboard the USS America (an aircraft carrier and deep-water vessel) in support of military operations in Vietnam, but he did not serve in-country in Vietnam.  In May 2011, the National Personnel Records Center (NPRC) stated that the record provided no conclusive proof of in-country service in Vietnam.  The NPRC verified that the Veteran served aboard the USS America which was in the official waters of the Republic of Vietnam from May 29, 1968 to June 28, 1968, July 6, 1968 to August 3, 1968, August 17, 1968 to September 12, 1968, and September 27, 1968 to October 30, 1968.  

Deck logs from the USS America confirm that during the relevant period, there was no record of anyone going ashore in Vietnam.  In October 1968, the Veteran was awarded the Republic of Vietnam Campaign Medal for service on the USS America outside the geographical limits of the Republic of Vietnam, and the Vietnam Service Medal for service on board the USS America while operating in the contiguous waters of Vietnam.  

By a letter to the Veteran dated in April 2011, the RO informed him that there was no evidence that he had service within the land borders of Vietnam or the inland waterways of Vietnam, and asked him to submit evidence showing that he did have such service.  In May 2011, in response to the RO's April 2011 letter, the Veteran said that although he received documentation discussing Agent Orange-related heart disease, his claim was a direct service-connected disability claim.  His response strongly suggests that he does not contend that his current heart condition is related to Agent Orange exposure.

Based on a review of all of the evidence of record, the Board finds that the Veteran did not serve in the Republic of Vietnam during the Vietnam War.  38 U.S.C.A. § 1116(a)(1), (f); 38 C.F.R. § 3.307(a)(6) (2011).  The record also does not show that the Veteran was ever directly exposed to herbicides during a period of qualifying active service.  Accordingly, the presumptions governing herbicide exposure are not for application here.  38 C.F.R. § 3.309(e). 

STRs show that on first enlistment medical examination in November 1964, the Veteran's heart and vascular system were normal, and his blood pressure was 130/80.  On enlistment medical examination in June 1965, his heart and vascular system were normal, and his blood pressure was 120/80.  Chest X-ray studies in June 1965, October 1968 and September 1969 were negative.  On extension medical examination in November 1969, his heart and vascular system were normal, and his blood pressure was 122/80.  In a November 1969 report of medical history, the Veteran denied a history of high or low blood pressure, and denied chest pain or pressure and palpitation or pounding heart.

A May 19, 1970 letter from a private physician, Dr. C., reflects that the Veteran was seen in October 1958 (i.e., before service) for joint pain, emotional problems, and fear of rheumatic fever.  Dr. C. indicated that blood tests were conducted, but the Veteran did not return and so he was unable to determine if he had rheumatic fever.

A private medical record from Southern Oregon Hospital dated in early May 1970 showed that the Veteran had a normal chest on X-ray study.  A May 1970 electrocardiogram (ECG) was borderline, with equivocal non-specific ST-T wave changes in AVF.  A repeat ECG was recommended if clinically indicated.

A May 20, 1970 sick call treatment record from the Seattle NAS showed that the Veteran reported a one month history of pain in the left chest and arm.  He added that it was progressively worsening.  He had no associated dizziness or shortness of breath, and it was not related to exertion.  He denied prior cardiac ailment, and was on no medication.  He was reportedly seen by a civilian doctor several weeks ago for flu-like symptoms, and a letter from his mother suggested that an electrocardiogram was abnormal.  His father had a history of several heart attacks.  On examination, his heart had a normal sinus rhythm with no murmur.  A report of a May 1970 ECG shows that the examiner noted "ST-T changes AVF, will get masters."  The masters were noted to be normal.

An October 1970 sick call record at the Naval Hospital in Lemoore reflects that the Veteran reported a 6-month history of left chest and left arm pain.  He also described a pressure sensation which would last seconds to several hours, that was not related to food ingestion, time of day, or activity.  He also said the pain radiated to his subscapular area, and was sharp and stabbing at these times.  He had hemetemesis by description but the Veteran called it hemoptysis.  He reported having brown urine since June 1970 on two occasions, with none recently.  He reported burning in his stomach after eating spicy foods, and smoked one pack of cigarettes per day.  A history of an abnormal ECG was noted.  The examiner noted that the Veteran reported having pain at the time of the current examination, but was comfortable and unconcerned, and had a relaxed appearance.  His affect was of questionable nature.  On examination, his heart had a regular sinus rhythm with no murmur.  A diagnosis was deferred, and further tests were planned.  

A subsequent October 1970 treatment note reflects that an ECG was within normal limits, as was a chest X-ray study.  The examiner noted the above studies as well as the results of blood tests, and indicated that he felt that the Veteran's symptoms were best related to chronic gastrointestinal problems.  A report of a discharge medical examination dated in July 1971 shows that upon clinical evaluation, his heart and vascular system were normal, and his blood pressure was 114/90.  An ECG was negative, as was a July 1971 chest X-ray study.

Private medical records dated in April 1976 reflect that the Veteran complained of a pop in his neck while driving, with subsequent numbness in his left arm, and pain in his upper back and chest.  The diagnostic impression was acute cervical cephalgia, secondary to April 1976 injury.

VA medical records dated in 1978 reflect that the Veteran was treated for chest pains as well as neck and left arm pains.  A January 1978 ECG was read as probably normal, and a February 1978 ECG was normal.  A February 1978 treatment note reflects a diagnostic impression that there was no evidence of myocardial infarction, and there was a remote possibility of pulmonary embolism but this was felt to be very unlikely.  It was felt that his pain was probably musculoskeletal, or possibly bowel wall distention pain (gas).  A February 1978 arch aortogram and bilateral carotid arteriogram showed no evidence of subclavian steal.  There was a small smooth plaque at the origin of the right internal carotid artery without irregularity or significant stenosis, and the study was otherwise within normal limits.  

A February 1978 cardiology consult reflects that the Veteran reported that he was well until April 1976 when his neck popped.  Since then, he had episodes of headache at the base of his neck, left arm weakness, sharp chest pains, and periods of syncope.  The assessment was a complicated history which was not consistent with angina or compatible with orthostatic changes or brady- or tachy-arrhythmias as an explanation for his "syncopal" episodes.  There was no suggestion of mitral prolapse.  The etiology of his problems remained an enigma.  The cardiac examiner felt the history was inconsistent with ischemic disease.  Another examiner indicated that the Veteran's history was clearly bizarre, and although individual components were quite compatible with ischemic pain, the big picture was very strongly no cardiac disease, ischemic or otherwise, as an explanation.  Physical examination and ECGs were normal.  It was also pertinent that these symptoms have now been going on for an extended time period with numerous observations, ECGs, etc. during pain, without providing evidence of cardiac disease.  The examiner stated that he was puzzled, as others have been, by the absence of apparent overt psychopathology.

VA medical records reflect that in June 1978, the Veteran was seen for chest pains that began the day before; the diagnosis was rule out thoracic outlet syndrome, angina.

A May 1982 history and physical from a private hospital, St. Bernardine Hospital, reflects that the Veteran was seen for a back injury.  It was noted that his past history was essentially negative, with no major problems.  On physical examination, his chest was clear and heart tones were normal.

A report of an October 1982 VA compensation examination shows that the cardiovascular system was negative; his blood pressure was 124/90.  The Veteran's only complaints pertained to his back, leg, and neck.  After a thorough physical examination, a heart disorder was not diagnosed.

A report of a May 1987 VA compensation examination shows that the Veteran reported that in the past he was told he had an irregular heartbeat, but he had no sensation of this.  He reported occasional substernal chest pain on exertion, but related this to a displaced rib.  On examination, the Veteran was obese, and his heart was not enlarged, with a normal sinus rhythm and no murmurs.  His blood pressure was 150/112 in the left arm, and 170/110 in the right arm.  A heart disorder was not diagnosed.

Private medical records from Josephine Memorial Hospital dated in January 1988 reflect that the Veteran presented with knee pain.  It was noted that he had been seen in December for chest pains.  An ECG and chest X-ray study were done, and he was felt not to be having a heart attack.  On examination, his blood pressure was 154/104, and his heart had a regular rhythm without murmur.  The only diagnosis pertained to his knee.

Private medical records dated from 1988 to 1989 show treatment for hypertension and chest complaints.  In March 1988, the Veteran complained of heart fluttering which he said was identical to symptoms reported in 1985, and he reported a similar episode 15 or 20 years ago.  The diagnostic assessment was hypertension, chest wall pain with tenderness of the xiphoid process, and palpitations - probably APCs or PVCs.  Further tests were planned.  A March 1988 note showed that a 24-hour Holter monitor showed no significant arrhthymias, but when walking, he had findings suggesting the possibility of underlying ischemia.  The following day, the diagnostic assessment was chest wall pain - resolved on Indocin, no symptoms of myocardial ischemia, palpitations - etiology uncertain - responding to Atenolol, ECG evidence of possible exertion-induced ischemia on his Holter monitor, and high risk for CAD, which is, however, asymptomatic.

A May 1988 private medical record summarized VA medical records dated in 1978 following syncope and recurrent left arm weakness.  An exercise treadmill test showed no arrhythmias or ST segment changes.  A May 1988 treatment note reflects that since the resolution of his musculoskeletal chest pain in March, he developed a different kind of chest pain.  The Veteran reported that he had similar chest pains in the past primarily related to stress or worry.  He denied dyspnea.  The diagnostic assessment was chest pain - etiology undetermined.  The examiner indicated that he was at high risk for coronary disease, but his symptoms could also be functional.  Other assessments included paresthesias with negative objective neurologic findings - no attributes of cerebrovascular disease, questionable hyperventilation, and emotional stress.  A June 1988 cardiac catheterization showed no evidence of any significant obstructive coronary disease, and there was normal LV function.  It was felt that coronary spasm was unlikely, and that the symptoms were non-cardiac.  In late June 1988, the physician indicated that the Veteran had multiple somatic complaints, which he suspected were primarily functional.  He indicated that coronary artery disease had been excluded.  He stated that esophageal disease should be ruled out as a source of his chest pain, and then the evaluation would be complete with a diagnosis of functional chest pain.  In August 1988, the physician diagnosed left upper extremity paresthesias, and chest wall pain on a muscular basis.  In August 1989, the physician noted that the Veteran had been diagnosed with atypical somatoform disorder, and that he had long-standing functional chest pain.

Subsequent VA medical records reflect treatment for hypertension.

In January 1989, the Veteran filed his original claim for service connection for a heart disorder.  He said he had "heart attack-like symptoms while on active duty." 

Private medical records from Redwood Memorial Hospital dated in January 1992 reflect that the Veteran was treated for complaints of chest pain and shortness of breath; the diagnostic impression on admission was angina with rule out myocardial infarction.  Initial ECGs were within normal limits.  The Veteran signed out against medical advice before testing was completed.  On discharge, the examiner noted that the Veteran was at high risk of developing heart disease; the final diagnosis was chest pain, possibly angina with strong stress component.  In February 1992, a Persantine/Thallium test was conducted; the diagnosis was CAD.

At a November 1992 VA examination, the examiner noted that no medical records were available for review.  The Veteran reported that he had cardiac problems including angina since 1970.  After a physical examination, the examiner diagnosed CAD, angina pectoris, and hypertension, under treatment.  The hypertension appeared to be under good control.  Blood tests showed elevated triglycerides of 522, and an ECG was normal.

An October 1995 letter from a private physician, Dr. D., reflects that the Veteran's description of his 1969 heart symptoms was quite consistent with vasospastic angina, and he had documented normal coronary arteries by catheterization in 1992.  Currently, he did not have symptoms of congestive heart failure, effort angina, or syncope.  His physical examination and ECG were normal.  Dr. D.'s October 1995 cardiology consultation reflects a diagnostic assessment of angina.  His clinical syndrome was consistent with Prinzmetal's angina.

A March 1999 VA primary care note reflects that the Veteran had a past medical history of Prinzmetal's angina, and that a 1992 angiogram showed normal coronary arteries.  The pertinent diagnosis was angina.  An April 2000 VA primary care note reflects that the Veteran had chest pains related to stress.  An April 2000 VA psychiatrist's note reflects that the Veteran had a medical history of Prinzmetal's (vasospastic) angina.  VA medical records dated in June 2001 reflect the Veteran's reports of chest pain during periods of stress, and a diagnosis of Prinzmetal's angina.

In a May 2000 statement, the Veteran reported that during service he was treated for chest pain, and his treatment continued until his discharge in August 1971.  He said that upon discharge he was cured.  After service he received VA and private treatment.  

A May 2002 VA outpatient treatment record reflects that the Veteran reported that he had Prinzmetal's angina since 1969.

In a May 2003 statement, the Veteran asserted that his heart disorder started in 1969, and was treated in service.

During the Veteran's September 2005 videoconference hearing, the Veteran testified that he first began having problems with his heart during service in 1969 when he was stationed at the Seattle NAS (Naval Air Station), and he was also treated for this condition at the NAS in Lemoore.  He added that he continued to have the same symptoms ever since separation from service, and reported sharp pains on exertion or during stress.  He said they (presumably doctors) finally figured out what his condition was, and gave him cholesterol-blocking medication.  He testified that he was treated for this condition from his separation from service until the present.  He said he was first treated after service by Dr. P., but the doctor was deceased and the records were unavailable.

Private medical records from Three Rivers Community Hospital dated in April 2006 reflect that the Veteran presented with complaints of chest pressure associated with nausea, diaphoresis and headache.  He said the chest pressure and diaphoresis lasted for about 10 or 15 minutes.  He said this was a lot different from the tingling and sharp chest pain he gets frequently, which he said was previously diagnosed as Prinzmetal angina.  He reported that his father died of myocardial infarction at age 58.  The examiner noted that the Veteran had been a smoker for 40 years, and had hypertension, obesity, and a sedentary lifestyle. An ECG showed non-specific ST, T-wave changes inferiorly.  On admission, the diagnostic impression was chest pain with risk factors of family history, smoking, hypertension, and possible dyslipidemia.  On discharge, pertinent diagnoses were chest pain, hypertension, and dyslipidemia.

A July 2006 VA heart catheterization report reflects a diagnosis of CAD.

In May 2009, the Veteran underwent VA examination, in order to obtain a nexus opinion regarding his clam for service connection.  The examiner reviewed the Veteran's claims file and medical records.  The Veteran reported that he had been treated for hypertension since the 1970s.  After a physical examination and interview of the Veteran, the examiner indicated that the Veteran had nonobstructive CAD, primary hypertension, and stage III renal failure.  He stated that although the Veteran had documented nonobstructive CAD, there was no clear evidence of previous myocardial infarction.  The examiner stated that the currently diagnosed cardiovascular disease appeared to consist of nonobstructive CAD, and primary hypertension.  He may also have renovascular disease.  The examiner stated that non-obstructive CAD was first documented at cardiac catheterization in 2006.  Chest discomfort in the 1970s through the 1990s was variously thought to be musculoskeletal or related to coronary artery spasm.  No definite evidence of myocardial infarction was found.  At catheterization in 2006, wall motion and left ventricular ejection fraction were normal.  The etiology of CAD are summarized by review of known risk factors and are multiple including hypertension, smoking, rheumatoid arthritis as an inflammatory state, advancing age, male sex, possibly family history and what veteran reports as "borderline" diabetes.  

The examiner provided an opinion that given the multifactorial nature of CAD, the precise date of onset could not be specified but it was less likely than not that significant coronary disease was present during service or on release from service in 1971, and that the Veteran's CAD therefore did not "appear related to any in service disease or injury."  The Board finds that the clear implication of this statement is that the examiner is of the belief that "significant" presence of the claimed disease must exist during service in order to establish service connection for the disorder, and this is not required under the applicable law.  An ECG was normal.  A cardiac echo showed findings compatible with early hypertensive heart disease.  Blood test results were suggestive of moderately severe dyslipidemia.

In December 2009, after reviewing the opinion, the Board found it inadequate for the purpose of adjudicating the case.  The Board then remanded the case and requested another examination and opinion concerning the etiology of the coronary artery disease (CAD). 

Pursuant to a Board remand, another VA examination was conducted in January 2010.  The examiner indicated that the claims file was reviewed.  The Veteran reported that he was in Vietnam on two occasions, the first time for approximately six months, and "Then I was in there off and on for a year on mail runs."  The examiner noted that STRs showed that he was seen in May 1970 with a one-month history of atypical chest pain.  He was seen again in October 1970 with a six-month history of atypical chest pain.  Physical examinations at the time as well as ECGs revealed no evidence of cardiovascular disease and the Veteran's history was not typical of cardiovascular disease.  He had many episodes of chest pain since that time lasting anywhere from seconds to hours and perhaps even days, but repeated studies up until recently have been negative for CAD.

The diagnoses were mild CAD with no definite past history of myocardial infarction, tobaccoism, hyperlipidemia, hypertension, and gout.  The examiner stated, 

As the Veteran was seen for chest pain in the Navy some 40 years ago and did not develop any evidence of even mild coronary artery disease until recently, it is at least as likely as not the chest pain that he had while on active duty was not cardiac in origin and therefore his current coronary artery disease is not related to the chest pain he had while in the service.  If the chest pain in 1970 was in fact due to coronary artery disease or any other cardiac disease he would have been expected to have much more in the way of cardiac problems such as myocardial infarctions long before this time.  The Veteran does have all the known risk factors for coronary artery disease, so therefore it is not surprising that he has at least mild coronary artery disease at this time.  .... As the Veteran had no evidence of even mild coronary artery disease until a few years ago, I would conclude it is at least as likely as not his cardiovascular [disease] did not begin longer ago than ten years.  His chest pain is not at all typical of angina and it has never responded to nitroglycerin and it has not changed significantly since he first noted chest pain some 40 years ago and this also makes it highly unlikely that it would be cardiovascular in origin.

A January 2010 VA myocardial perfusion study showed evidence of possible CAD or ischemia.  The physician stated that this was different from the Prinzmetal's angina he was diagnosed with years ago.

In a June 2010 addendum the VA examiner indicated that it was as least as likely as not that the Veteran's hypertension was related to elevated blood pressure readings noted in service.  In turn, the RO granted service connection for hypertension in an October 2010 rating action.  

In an October 2010 supplemental medical opinion, the VA physician noted that he had reviewed the Veteran's medical records, and gave the opinion that the CAD was not related to the now service-connected hypertension.  He stated that hypertension does not cause CAD.  He said that the Veteran's thallium scan revealed only mild ischemic heart disease and that much more likely causes of the Veteran's CAD were his tobaccoism and hyperlipidemia, and possibly also the gout.  

At a January 2012 VA general medical examination, the only cardiovascular diseases that were diagnosed were ischemic heart disease, artery and vein conditions (vascular diseases including varicose veins), and hypertension.  The examiner did not provide a medical opinion regarding the etiology of the heart disease.

In May 2012, the Board remanded the appeal for clarification of this medical opinion, specifically regarding whether the service-connected hypertension aggravated (meaning chronically worsened) the heart disorder, which, as mentioned, is an alternative basis for granting secondary service connection.  

On remand, another VA medical opinion was obtained in June 2012 as to the etiology of the current heart disorder.  The examiner noted that the claims file and service treatment records were reviewed.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's currently diagnosed heart disorder had its clinical onset during active service or was related to any in-service disease or injury, to include the reported chest pains in May and October 1970.  The rationale for this opinion was based on a review of the medical evidence which did not reveal any cardiac findings until angiography in 2006 when the diagnosis of moderate likelihood of single-vessel CAD was entered.  Prior to this finding, all studies had been negative for cardiovascular disease and the diagnosis had been atypical chest pain.  The examiner stated that the Veteran had been at risk for developing CAD in the 36 years since military service as a smoker with hyperlipidemia and a positive family history.  The chest pains reported in May and October 1970 were not due to cardiovascular disease.  

The examiner also gave the opinion that it was less likely as not (less than 50/50 probability) that the Veteran's service-connected hypertension caused his heart disease.  The rationale for this opinion was based on a review of the service treatment records that did not reference the diagnosis of hypertension.  There was one blood pressure reading at the time of discharge of 114/90 and a single reading is not sufficient to make the diagnosis of hypertension.  Also, a Thallium stress test in January 2010 did not reveal evidence of ventricular hypertrophy which would be a finding of long-standing hypertension.  The examiner stated that hypertension in itself is not a recognized etiology of CAD but is considered to be a risk factor in CAD if not treated, and that in fact, according to Harrison's Principles of Internal Medicine, "Recent intervention studies have shown convincingly that reduction of diastolic levels significantly reduces the incidence of strokes, IHD, and congestive failure in men."  This Veteran has had good control of his blood pressure with his current medication.  

Finally, the examiner gave the opinion that it was less likely as not (less than 50/50 probability) that the Veteran's service-connected hypertension aggravated his heart disease.  The examiner indicated that the rationale was the same as listed above, specifically that the Veteran had well-controlled blood pressure and based on the mild single-vessel CAD may well have reduced the risk of the heart disease which is not considered related to reported chest pains in May and October 1970.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue. 38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309   (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

During the course of this appeal, the Veteran has asserted that he incurred a heart disorder during his military service, and that he has been having the exact same kind of chest pains ever since service.  

He is competent to say he has had chest pains during his military service and afterward.  See Layno, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  However, the Board is not bound to accept his lay statements concerning this as also credible, and it does not necessarily follow that there is a relationship or correlation between his current CAD and the documented chest pains in service.  As mentioned, the credibility of his lay testimony concerning this determinative issue of causation, not just the competency of his statements, determines its ultimate probative value and must be judged in comparison to the other relevant evidence in the file - including the medical evidence, which includes the VA compensation examiner's opinion refuting the notion that any current CAD or heart disease is traceable to the chest pains in service.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The evidence, including the Veteran's prior statements made during treatment, does not support his current assertions regarding continuity of chest pain symptoms, which reduces his credibility in this regard.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Although the record does show that the Veteran was treated for complaints of chest pain during service and afterwards, multiple cardiac tests, including ECGs and a June 1988 cardiac catheterization, were consistently negative during service and afterward until 1992, more than 20 years after service.  CAD was first diagnosed in 1992.  Several doctors prior to 1992 explicitly gave the opinion that his chest pain was not cardiac in origin.  

In particular, the Board notes that private medical records dated in April 2006 reflect that the Veteran presented with complaints of chest pressure associated with nausea, diaphoresis and headache.  He said this was a lot different from the tingling and sharp chest pain he gets frequently.  The diagnoses were chest pain with risk factors of family history, smoking, hypertension, and dyslipidemia.  

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous symptoms of CAD since service, so has not shown the required continuity of symptomatology under 38 C.F.R. § 3.303(b) to establish the required nexus between this claimed condition and his military service by way of this alternative means.  His lay testimony concerning this, while competent as to the existence of chest pain, is not credible.  The Board finds that his more recently-reported history of continued symptoms of CAD since service is inconsistent with the other lay and medical evidence of record, particularly the many VA and private medical records prior to 1992 finding that he did not have CAD.  

The Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's current CAD began years after his active duty and was not caused by incident of service. 

Additionally, the Board finds that the preponderance of the medical evidence including the multiple VA medical opinions obtained during this appeal, indicates that the Veteran's current CAD was not incurred in service.  The Board recognizes that the Veteran himself has asserted that this disease was caused by service.  In some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310   (2007); and 38 C.F.R. § 3.159(a)(2).  Heart disorders, however, are medically complex conditions, not readily amenable to lay diagnosis, because they cannot be substantiated by mere lay observation or opinion.  See Barr, 21 Vet. App. at 307.  It follows, as an unfortunate consequence, that the Veteran is only competent to report experiencing certain symptoms which are capable of lay observation.  See Layno, supra (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  He is not similarly competent to render an opinion as to the etiology of his heart disorder, or to state whether or not it is attributable to a period of qualifying active service.  Moreover, as the Veteran has not been shown to have the requisite clinical training to etiologically relate his claimed condition to service, there is no need to assess the credibility of his lay assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence). 

Moreover, the weight of the evidence of record shows that the Veteran's current CAD was not incurred within the first post-service year, so as to warrant presumptive service connection under 38 C.F.R. § 3.309(a), and was not caused or permanently aggravated by his service-connected hypertension.  See 38 C.F.R. § 3.310.  The VA examiner(s) have provided well-reasoned opinions indicating that the Veteran's CAD was not caused or permanently aggravated by his service-connected hypertension.  Hence, service connection is not warranted on these bases, either.

As the preponderance of the evidence is against the claim for service connection for a heart disorder, the benefit-of-the-doubt rule does not apply, and the claim 

must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

ORDER

Entitlement to service connection for a heart disorder, including CAD, is denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


